Citation Nr: 0407708	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  01-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The appellant had active service from January 1987 to October 
1990, plus prior service with the Army National Guard between 
April 1983 and January 1986, including active duty for 
training from August 1983 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of January 1999 and January 2001 from 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The rating decision of January 1999 denied entitlement to 
service connection for asthma and for nonservice-connected 
pension benefits.  The notification letter accompanying this 
rating only discussed the RO's denial of the pension claim 
and is dated January 1998, which is one year earlier than the 
rating decision itself.  The veteran first received notice of 
the January 1999 rating decision's denial of his asthma claim 
through a notification letter dated January 12, 2001.  This 
letter accompanied the rating decision of January 2001 which 
denied a claim for entitlement to service connection for the 
lumbar spine disorder and reopened and denied the claim for 
entitlement to service connection for asthma.  The veteran 
perfected appeals of both the January 1999 rating decision 
regarding asthma and the January 2001 rating decision 
regarding the lumbar spine, within one year of receiving this 
January 2001 notification letter.  In light of this, there is 
no need to address the question of whether new and material 
evidence was submitted to reopen the claim for service 
connection for asthma.

The Board remanded  the case for additional development in 
July 2001.  The requested development has since been 
completed, and the case is now ready for appellate review.





FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's asthma was not present until many years 
after separation from service, and is not related to any 
incident during service.

3.  The veteran's degenerative disc disease of the 
lumbosacral spine was not present until many years after 
separation from service, and is not related to any incident 
during service.


CONCLUSIONS OF LAW

1  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Degenerative disc disease of the lumbosacral spine was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The documents, such 
as letters dated in February 2002 and April 2003, provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that in the letters the appellant 
was fully notified of the need to give to VA any evidence 
pertaining to his claims.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.   All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the veteran appeals a decision of 
January 1999.  Only after that rating action was promulgated 
did the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent transfer of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The veteran's 
post service records have been obtained.  He has been 
afforded VA examinations, and appropriate opinions have been 
obtained.  His Social Security Administration records have 
been obtained.  

Although his service medical records could not be located, 
the Board concludes that they have been lost or destroyed, 
and that further efforts would be futile.  In this regard, 
the Board notes that the RO has already made multiple 
attempts to obtain his service medical records.  The RO 
submitted a request for information in June 1998 but later 
that month the National Archives and Records Administration 
requested that an NA Form 13075 be completed and returned.  
The RO wrote to the veteran in July 1998, notified him that 
they had been unable to obtain his service medical records, 
and requested that he complete and return NA Form 13055 
(Request For Information Needed to Reconstruct Medical Data) 
and NA Form 13075 (Questionnaire About Military Service).  
The RO also requested that he submit any alternate evidence 
such as statements from service medical personnel, buddy 
statements, etc.  The veteran did not respond to the letter 
at that time.  The RO wrote another similar letter to the 
veteran in September 1998, but again he did not respond.  In 
December 1998, the RO again wrote to the veteran and advised 
him that attempts to get his service medical records had been 
futile.  He was informed that unless he could furnish this 
information his case would be considered based on the 
information currently on file.  In December 1998, the RO made 
another request to the NARA for service medical records, 
indicating that this was the third request.  Later in 
December 1998, the RO made a formal finding that the service 
medical records were not available.  A report of contact 
dated in December 2000 shows that someone from the RO spoke 
with an individual at the Army National Guard who reported 
that they did not have any records in possession.  The 
veteran subsequently submitted a document showing that he had 
declined a separation medical examination in November 1983.  

A request for information form dated in December 2000 
reflects that the veteran's records could not be identified 
based on the information furnished, and again requested that 
a completed Questionnaire About Military Service be provided 
to allow further search.  In January 2002, the RO again wrote 
to the veteran and requested that he provide completed Form 
13055 and alternate sources of information.  Later that 
month, the veteran submitted completed forms 13075 and 13055.  
A request for information form dated in February 2002 shows 
that the RO submitted information from the forms submitted by 
the veteran.  In response, the RO was advised to contact the 
appropriate State Adjutant General's office.  In May 2002, 
the RO wrote to the Arizona Army National Guard and requested 
service medical records.  The RO also wrote to the Luke Air 
Force Base and requested records.  The request was 
accompanied by a completed Information Re Veteran In 
Uniformed Services Hospital.  A report of contact dated in 
June 2002 shows that the Luke Air Force Base reported that 
they only keep service medical records for six months and had 
just finished a complete inventory and did not have any SMRs 
over six months old.  They checked shelves in a storage area 
and could not find anything on the veteran.  In July 2002, 
the RO wrote to the Adjutant General at the Army National 
Guard headquarters in Phoenix, Arizona and requested the 
veteran's National Guard service medical records.  The RO 
wrote again in September 2002.  A response noted on a request 
for information shows that there were "no medical."  Also, 
the May 2002 letter to the Arizona Army National Guard was 
returned bearing a notation that there were no medical 
records in the file containing the Military Personnel 
records.  In light of these exhaustive efforts which have not 
been successful, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Asthma.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If arthritis is manifest within a 
year after service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he was treated in service in 1983 
for asthma.  As was noted above, the veteran's service 
medical records are not available for review.  The statement 
by the veteran that he was told that he had asthma in service 
is not enough to support the claim.  The Court has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not sufficient support a claim because the connection between 
what a physician said and the lay person's account of what 
the physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The earliest medical evidence containing a reference to 
asthma is dated in 1997.  Records from that year from Vencor 
Hospital dated in April 1997 show that the veteran was 
admitted following a polydrug overdose.  He was intubated, 
and his subsequent course included adult respiratory distress 
syndrome, possible sepsis, fungemia and severe agitation.  He 
had a right pneumothorax and possible aspiration pneumonia.  
A chest X-ray showed bilateral infiltrates.  He was placed on 
a ventilator.  A tracheostomy was also performed.  A record 
from a Respiratory Care Laboratory dated in June 1997 shows 
that pulmonary function test results were interpreted as 
being reflective of diagnoses of COPD and Asthma.  A VA 
hospital summary dated in August 1997 shows that the 
diagnoses included recent cardiac arrest with subsequent 
thoracotomy, chronic obstructive pulmonary disease, and 
asthma.  It was noted that he had been smoking.  There was no 
indication in those records, or any subsequent record that 
the diagnosis of asthma was related to his period of service 
which had ended in 1990.  

The report of a general medical examination conducted by the 
VA in August 1998 shows that the veteran stated that he had 
asthma which began in 1983 while he was in service.  The 
examiner noted that he did not have any records to 
substantiate this history.  The asthma had never really been 
very severe, and the veteran had never been hospitalized or 
in the emergency room for it, and even though he reportedly 
had asthma attacks, it was more of a sustained chronic 
condition.  He indicated that if he moved rapidly he got out 
of breath.  He also reported having  chronic cough with a 
fair amount of gooey thick non virulent sputum.  The examiner 
stated that it should be noted that the veteran continued to 
smoke one pack of cigarettes daily, a habit which he may have 
begun around age 17.  He had to use albuterol and Aerobid 
regularly, but had never required corticosteroids to his 
knowledge. Following examination, the diagnosis was asthma, 
mild to moderate.  The examiner did not offer an opinion as 
to the date of onset of the disorder.   

The veteran was afforded a pulmonary examination by the VA in 
August 1998.  The report shows that he stated that his mother 
found papers in his effects saying that he was treated for 
asthma during basic training.  He said that he did not think 
much about asthma until recently.  The examiner noted that in 
March 1997 the veteran had been hospitalized with a drug 
overdose which was said to be complicated by aspiration which 
led to an episode of adult respiratory distress syndrome 
requiring mechanical ventilation.  This was complicated by 
pneumothorax with chest tube displacement on the right.  He 
was hospitalized from March to May 1997.  A note dated in 
June 1997 indicated that the patient smoked crack daily and 
drank heavily.  No wheezing was mentioned during that 
examination.  The veteran stated that he still smoked a pack 
of cigarettes a day.  He could not remember when he started.  
He said that he had stopped smoking crack a year ago.  He 
said that when he got bronchospasms, he sat down, used his 
bronchodilator, and quieted himself.  His use of the 
bronchodilator was infrequent, perhaps four or five times per 
week.  He also used an aerobid inhaler.  Those were his only 
lung medications.  The examiner stated that, in short, there 
was no evidence that this patient had anything but the 
mildest of intermittent asthma.  Following physical 
examination, a chest X-ray, and pulmonary function testing, 
the impression was mild obstructive and restrictive lung 
disease secondary to self-inflicted disease.  The examiner 
noted that the veteran's cigarette smoking and crack cocaine 
use easily explained a major portion of his obstructive 
disease.  He was working at a job that required moderate 
exertion and was tolerating it well.  The examiner also 
stated that "I do not think that he has pulmonary disability 
related to his military service."   

After reviewing all of the evidence, the Board finds that the 
veteran's current asthma disorder was not present until many 
years after service, and is not etiologically or causally 
related to active duty service or any incident therein.  
Specifically, there was no objective evidence of any such 
disorder in service, and no medical examiner has attributed 
the current conditions to the veteran's active service.  The 
only medical opinion which is of record is the one in the VA 
pulmonary examination report which weighs against the claim.  
Although the veteran has offered his own theory that his 
current problems are related to service, the mere contentions 
of the veteran, no matter how well-meaning, without 
supporting medical evidence that would etiologically relate 
his claimed disabilities with an event or occurrence while in 
service, will not support his claim.  The Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board finds that asthma was not incurred in 
or aggravated by service.

II.  Entitlement To Service Connection For Degenerative Disc
 Disease Of The Lumbosacral Spine.

The veteran's service medical records are not available.  The 
earliest records of a back disorder are from many years after 
separation from service.  Significantly, the post-service 
records consistently reflect a history which attributes the 
back problems to a post service injury.  For example, a VA 
treatment record dated in October 1999 shows that the veteran 
had a history of low back pain since an injury in 1995, along 
with degenerative disc disease and moderate spinal stenosis.  
Other recent treatment records contain similar histories of 
post service onset.  A record dated in November 1999 states 
that the veteran had a history of a herniated disk from a 
lifting injury in June 1999.  None of the records indicate 
that the back problems are related to service. 

The report of a general medical examination conducted by the 
VA in August 1998 shows that the veteran reported having low 
back pain since two weeks earlier.  This reportedly had 
occurred often over the last several years.  It reportedly 
comes and goes for no particular reason.  The diagnosis was 
recurrent lumbosacral strain.  There was no indication in the 
report that the back pain was due to service.  

After reviewing all of the evidence, the Board finds that the 
veteran's current back disorder was not present until many 
years after service, and is not etiologically or causally 
related to active duty service or any incident therein.  
Specifically, there was no objective evidence of any such 
disorder in service, and no medical examiner has attributed 
the current conditions to the veteran's active service.  The 
post service treatment records contain histories indicating 
that the date of onset of the back disorder was many years 
after service.  To the extent that the veteran has offered 
his own theory that his current problems are related to 
service, the mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his claimed disabilities with an event 
or occurrence while in service, will not support his claim.  
Accordingly, the Board finds that a degenerative disc disease 
of the spine was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.


ORDER

1.  Entitlement to service connection for asthma is denied.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



